Name: Council Regulation (EEC) No 1549/82 of 8 June 1982 temporarily suspending the autonomous Common Customs Tariff duty on certain sweet red, or green, peppers falling within subheading ex 07.04 B of the Common Customs Tariffd
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 6 . 82 Official Journal of the European Communities No L 172/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1549/82 of 8 June 1982 temporarily suspending the autonomous Common Customs Tariff duty on certain sweet red, or green, peppers falling within subheading ex 07.04 B of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, measure should be taken only temporarily and its duration fixed on the basis of the interests of Commu ­ nity production , HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas Community production of the product referred to in Article 1 of this Regulation is not suffi ­ cient to meet the Community's industrial needs ; whereas it is therefore in the Community's interest to suspend at 10 % the autonomous Common Customs Tariff duties on this product ; Whereas it is difficult accurately to assess the develop ­ ment of the situation in the sector concerned in the near future ; whereas, therefore, this suspension From 1 July until 31 December 1982, the autonomous Common Customs Tariff duty on sweet red, or green, peppers, dried, dehydrated or evaporated, in pieces, with a moisture content not exceeding 9-5 % but not further prepared, falling within subheading ex 07.04 B I, is hereby suspended at 10 % . Article 2 This Regulation shall enter into force on 1 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 8 June 1982. For the Council The President M. EYSKENS